United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 12-777
Issued: November 16, 2012

Oral Argument October 2, 2012

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On February 23, 2012 appellant filed a timely appeal of a January 31, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. As more than 180 days elapsed from the issuance of the merit decision of
March 31, 2011 to the filing of this appeal, the Board has no jurisdiction over the merits of the
case, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3.2

1
2

5 U.S.C. §§ 8101-8193.

OWCP procedures provide that when a reconsideration decision is delayed beyond 90 days and the delay
jeopardizes the claimant’s right to have review of the merits of the case by the Board, OWCP should conduct a merit
review.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.7(a)
(October 2011); see Janice M. Hatcher, 55 ECAB 155 (2003). In this case, however, even had OWCP issued a
decision within 90 days, the 90th day, September 28, 2011, was more than 180 days past the March 31, 2011 merit
decision. Moreover, even though appellant requested reconsideration on June 29, 2011, she merely checked an
OWCP form and did not submit argument or evidence in support of her request until September 1, 2011.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant asserts that the evidence submitted with her June 29, 2011
reconsideration request was sufficient to grant merit review.
FACTUAL HISTORY
On November 19, 2009 appellant, then a 39-year-old claims examiner, filed a traumatic
injury claim alleging a tense interchange with a hearing representative at work on November 6,
2009, after which she fell and hit her head. She was treated for depression, head trauma,
migraine headaches and a knee injury. OWCP adjudicated the case under File No. xxxxxx912 as
an occupational disease claim for an emotional condition. The physical injury claim was
adjudicated under File No. xxxxxx789.3
By decision dated February 17, 2010, OWCP denied the claim, finding no compensable
factors of employment. Appellant timely requested a hearing, held on July 15, 2010. In a
September 14, 2010 decision, OWCP’s hearing representative found that appellant established a
compensable factor of employment in that she prepared draft decisions which would be returned
for revisions, including a small number for the hearing representative implicated in this claim
and she had a heavy workload due to staff shortages. The hearing representative denied the
claim finding that the medical evidence did not support a causal relationship between the
diagnosed emotional condition and the compensable work factors.4
In merit decisions dated December 6, 2010 and March 31, 2011, OWCP denied
modification of the prior decisions.
On June 29, 2011 appellant requested reconsideration. In September 2011, she submitted
transcripts of two telephone conversations and e-mails dated August 17 and 18, 2011 discussing
workload issues.
In an April 14, 2011 report, Eileen Krimsky, Ph.D., an attending clinical psychologist,
discussed appellant’s current condition and recommended that she be allowed to take time off
when deemed necessary. She stated that appellant could resume all duties of her position, but
not be able to meet deadlines and would find it difficult to adjudicate difficult cases. In a
June 10, 2011 report, Dr. Amila Perera, an attending Board-certified family physician, advised
that appellant sustained head and knee injuries when she fell at work on November 6, 2009 that
caused headaches and aggravated back and neck pain. She indicated that syncope and
hyperventilation that occurred that day were a direct result of a disagreement with a coworker.
3

In a separate claim, adjudicated under File No. xxxxxx137, by decision dated October 25, 2007, the Board
found that appellant did not establish that she sustained an emotional condition in the performance of duty causally
related to factors of her federal employment and that OWCP properly denied her request for review of the merits of
her claim pursuant to 5 U.S.C. § 8128(a).
4

The record contains medical evidence diagnosing depression and adjustment disorder.

2

In an August 30, 2011 statement, appellant again described the events of November 6,
2009 and maintained that her office was understaffed and that her performance was not rated
properly after the instant claim was filed, that she had been sent degrading e-mails and that she
had filed an Equal Employment Opportunity (EEO) claim. She referenced the medical evidence
of record and concluded that it established that she sustained an employment-related emotional
condition.
In a nonmerit decision dated January 31, 2012, OWCP denied appellant’s reconsideration
request on the grounds that the evidence submitted was not relevant or pertinent.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.5 Section 10.608(a) of the Code of Federal Regulations (C.F.R.)
provides that a timely request for reconsideration may be granted if OWCP determines that the
employee has presented evidence and/or argument that meets at least one of the standards
described in section 10.606(b)(2).6 This section provides that the application for reconsideration
must be submitted in writing and set forth arguments and contain evidence that either: (1) shows
that OWCP erroneously applied or interpreted a specific point of law; or (2) advances a relevant
legal argument not previously considered by OWCP; or (3) constitutes relevant and pertinent
new evidence not previously considered by OWCP.7 Section 10.608(b) provides that when a
request for reconsideration is timely but fails to meet at least one of these three requirements,
OWCP will deny the application for reconsideration without reopening the case for a review on
the merits.8
ANALYSIS
The only decision before the Board is the nonmerit decision of OWCP dated January 31,
2012 denying appellant’s application for review. Because there is no OWCP merit decision
within the Board’s jurisdiction, the Board lacks jurisdiction to review the merits of appellant’s
claim.9
Appellant generally asserted that her claim should be accepted. She also discussed
employment factors that occurred after she filed the instant claim, not at issue in this case.
Appellant therefore did not allege or demonstrate that OWCP erroneously applied or interpreted
a specific point of law, or advance a relevant legal argument not previously considered by

5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.608(a).

7

Id. at § 10.608(b)(1) and (2) (1999).

8

Id. at § 10.608(b) (1999).

9

Supra note 1.

3

OWCP. Consequently, she was not entitled to a review of the merits of her claim based on the
first and second above-noted requirements under section 10.606(b)(2).10
With respect to the third above-noted requirement under section 10.606(b)(2), appellant
also referenced medical evidence that had previously been submitted and reviewed by OWCP.
The Board has held that evidence that repeats or duplicates evidence of record has no evidentiary
value and does not constitute a basis for reopening a case.11 While appellant submitted
additional evidence, Dr. Krimsky merely discussed appellant’s current condition and did not
mention the accepted employment factors or discuss causal relationship. Dr. Perera discussed
appellant’s claim that she sustained a physical injury, adjudicated under File No. xxxxxx789.12
The hearing representative had previously reviewed the actual tapes of the transcripts of
telephone calls and the e-mails concerned a time period well past the instant claim. Appellant
did not submit relevant and pertinent new evidence not previously considered by OWCP.
The cases referenced by appellant at oral argument are those in which the Board had
jurisdiction to review the merits of her claim. The issue here is whether OWCP properly denied
her request for reconsideration.13
As appellant did not show that OWCP erred in applying a point of law, advance a
relevant legal argument not previously considered, or submit relevant and pertinent new
evidence not previously considered by OWCP, OWCP properly denied her reconsideration
request.14
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
consideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

10

20 C.F.R. § 10.606(b)(2).

11

Freddie Mosley, 54 ECAB 255 (2002).

12

By decision dated October 25, 2010, OWCP found that appellant did not establish a physical injury on
November 6, 2009. This was affirmed by an OWCP hearing representative on May 16, 2011. In a nonmerit
decision dated July 20, 2011, OWCP denied appellant’s reconsideration request. By order dated September 6, 2012,
Docket No. 12-814, the Board dismissed appellant’s appeal of the July 20, 2011 decision as untimely.
13

Appellant referenced Charles L. Jenkins, 40 ECAB 362 (1988) (the Board remanded case to OWCP for further
development on the merit issue of whether appellant met his burden of proof to establish employment-related
depression); Arnold Gustafson, 41 ECAB 131 (1989) (the Board remanded case to OWCP for further development
on the merit issue of whether appellant met his burden of proof to establish employment-related coronary disease,
noting that the correct standard was whether his employment contributed in any way to his heart condition); Carolyn
King Palermo (Dwayne Palermo), 42 ECAB 435 (1991) (the Board remanded case to OWCP to determine if the
employee’s suicide was employment related). In a later decision, 45 ECAB 308 (1994), the Board found that
Mr. Palermo’s suicide was not related to his federal employment.
14

Supra note 7.

4

ORDER
IT IS HEREBY ORDERED THAT the January 31, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 16, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

